Cite as 2017 Ark. App. 611


                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-17-201


LARRY L. HARRISON                                Opinion Delivered:   November 15, 2017

         APPELLANT/CROSS-APPELLEE APPEAL FROM THE ARKANSAS
                                  WORKERS’ COMPENSATION
V.                                COMMISSION
                                  [NO. G407090]

STREET & PERFORMANCE, INC., AND
LIBERTY MUTUAL GROUP
                                  AFFIRMED ON DIRECT APPEAL
       APPELLEES/CROSS-APPELLANTS AND ON CROSS-APPEAL


                          RAYMOND R. ABRAMSON, Judge

        Larry L. Harrison worked for Street & Performance, Inc. (Street & Performance), for

 eleven and a half years as a hemi technician. He filed a claim with the Arkansas Workers’

 Compensation Commission (hereinafter “the Commission”) asserting that his neck, right-

 arm, and right-shoulder injuries resulted from his employment with Street & Performance.

 Following a hearing before an administrative law judge (ALJ), the ALJ issued an opinion

 denying his claim on June 21, 2016 in its entirety. Harrison appealed to the Commission,

 and on its de novo review, the Commission issued a unanimous opinion dated January 11,

 2017, affirming in part and reversing in part the decision of the ALJ. Specifically, the

 Commission found that Harrison proved that he had sustained a compensable gradual-onset

 neck injury but failed to prove that he had sustained a compensable gradual-onset right-arm

 or shoulder injury. Harrison filed a pro se notice of appeal on February 1, 2017, and Street
                                 Cite as 2017 Ark. App. 611

& Performance filed a notice of cross-appeal on February 7, 2017. The record was lodged

with this court on March 14, 2017. We affirm on direct appeal and on cross-appeal.

       As a hemi technician at Street & Performance, Harrison provided technical assistance

to customers over the phone and worked in the shop installing and repairing car motors.

Harrison worked about ten hours a day at Street & Performance, typically spending about

three to five hours on the phone and three to seven hours working in the shop. Harrison’s

shop work included the removal and installation of wheels and tires, radiators, disc brakes,

transmissions, motors, batteries, and other car parts. Harrison testified that he never counted

how many cars he worked on in a year because it would fluctuate but that he always had at

least two cars he would work on at the same time. Harrison denied that he had been injured

in a specific incident.

       As to potential rapid or repetitive work, Harrison testified regarding two different

work activities: (1) closing the garage-bay door and (2) using a floor jack. Harrison stated

that lifting the garage door was the most repetitive thing he did at work and indicated that

he had to open and close the door as many as fifteen times during a ten-hour shift. Harrison

noted that he did not have to use the floor jack every day and used it for only 20 to 30

minutes at a time. Harrison began to experience issues with his right arm, including tingling

in his fingers and muscle atrophy, in October 2013.

       On May 27, 2014, Harrison went to Sparks Preferred Clinic complaining of right-

arm tingling and loss of muscle mass in his right arm. An x-ray of Harrison’s cervical spine

revealed narrowed disc spaces. An MRI performed a month later revealed multiple disc

protrusions, chronic compression conformity, and degenerated discs throughout the cervical


                                              2
                                 Cite as 2017 Ark. App. 611

spine. Harrison was referred to neurosurgeon Dr. Shawn Moore. Dr. Moore’s note from

Harrison’s first visit on July 25, 2014, states that Harrison reported a three-year history of

neck pain and frequent heavy lifting. Dr. Moore recommended surgery, which was

performed September 12, 2014. Before this surgery, Harrison was off work beginning on

August 25, 2014, while recovering from hernia surgery. Harrison never returned to work

at Street & Performance after August 2014.

       On July 31, 2015, Harrison went to Mercy Hospital in Fort Smith with complaints

of “chronic right shoulder pain.” He reported during intake that he had a history of heavy

labor for many years and that he used to lift car radiators for a living. An x-ray of Harrison’s

right shoulder was taken and was normal. An MRI or physical therapy were discussed as

treatment options at the appointment. On September 28, 2015, Harrison saw Dr. Bao Dang

at Sparks Family Medicine South for shoulder pain and chronic neck pain. Dr. Dang ordered

an orthopedic referral. On October 27, 2015, Harrison saw Dr. Trent Johnson at Mercy

Clinic Orthopedic in Fort Smith. Dr. Johnson’s examination revealed a right-shoulder

rotator-cuff sprain and a possible full- or partial-thickness tear of the rotator cuff. A follow-

up MRI revealed a full-thickness tear in the intersection of the supraspinatus tendon,

tendinopathy, degenerative changes, bursitis, and a mild cyst. Dr. Johnson performed a

right-shoulder arthroscopy with arthroscopic rotator-cuff repair, an acromioclavicular joint

resection, and a biceps tenotomy on Harrison’s right shoulder on November 11, 2015.

       Harrison filed a claim with the Commission claiming his neck, right-arm, and right-

shoulder injuries resulted from his employment with Street & Performance. Following a

prehearing conference, Harrison’s claim was set for a hearing on March 29, 2016, with the


                                               3
                                Cite as 2017 Ark. App. 611

issues being whether he sustained a compensable gradual-onset injury to his neck, right arm,

and right shoulder as a result of his employment with Street & Performance and, if he did,

whether he was entitled to medical benefits, temporary-total-disability benefits, and

attorney’s fees. 1

        Before the hearing, Harrison submitted for the record a July 2015 letter from Dr.

Moore that noted, “I think it is probable Mr. Harrison experienced cervical degenerative

disc disease with radiculopathy related to his significant work-related obligations.” Dr.

Moore also wrote, “Although degenerative disc disease is often considered a chronic

degenerative process, the significant work-related obligations that Mr. Harrison performed

most likely contributed to this underlying condition and the development of his neck pain

and radiculopathy.”

        Dr. Moore was called to testify at the March 29, 2016 hearing before the ALJ. Dr.

Moore explained that Harrison’s condition, degenerative disc disease, is typically a chronic

degenerative process, but it could be exacerbated by certain work conditions or trauma. As

to his letter, Dr. Moore specifically testified that the “purpose of the letter was just to

indicate [that Harrison] has a chronic degenerative condition but it can be exacerbated with

significant activities.” Dr. Moore noted that while he could say that Harrison’s reported

work activities were “a contributing factor” in the condition, he could not put a percentage

on how much or how little Harrison’s reported activities contributed to the chronic




        1
      Harrison was represented by counsel during at least part of the proceedings below.
He appeared pro se on appeal to the Commission as well as on appeal to this court.

                                             4
                                 Cite as 2017 Ark. App. 611

degenerative condition because “that’s subjective.” Dr. Moore testified that the letter he

dictated was correct.

       Following the hearing, the ALJ issued an opinion denying Harrison’s claim in its

entirety. Harrison then appealed to the Commission. As noted above, the Commission

affirmed in part and reversed in part the ALJ’s decision. The Commission found that

Harrison proved he had sustained a compensable gradual-onset neck injury but failed to

prove that he had sustained a compensable gradual-onset right-arm or shoulder injury. It is

from those proceedings that both parties appeal.

       In reviewing a decision from the Commission, our court reviews the evidence and

all reasonable inferences deducible therefrom in the light most favorable to the

Commission’s findings and affirms if the decision is supported by substantial

evidence. Nichols v. Micro Plastics, Inc., 2015 Ark. App. 134. Substantial evidence exists only

if reasonable minds could have reached the same conclusion without resort to speculation

or conjecture. Id. The issue is not whether the appellate court might have reached a different

result from that of the Commission but whether reasonable minds could reach the result

found by the Commission. Texarkana Sch. Dist. v. Conner, 373 Ark. 372, 284 S.W.3d 57

(2008). It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the medical testimony. Martin Charcoal, Inc. v. Britt,

102 Ark. App. 252, 284 S.W.3d 91 (2008).

       We will not reverse the Commission’s decision unless we are convinced that fair-

minded persons with the same facts before them could not have reached the conclusions of

the Commission. Cedar Chem. Co. v. Knight, 99 Ark. App. 162, 258 S.W.3d 394 (2007).


                                               5
                                Cite as 2017 Ark. App. 611

Questions concerning the credibility of witnesses and the weight to be given to their

testimony are within the exclusive province of the Commission, and when there are

contradictions in the evidence, it is within the Commission’s province to reconcile

conflicting evidence and to determine the true facts. Neal v. Sparks Reg’l Med. Ctr., 104 Ark.

App. 97, 289 S.W.3d 163 (2008). The Commission is not required to believe the testimony

of the claimant or any other witnesses but may accept and translate into findings of fact only

those portions of the testimony that it deems worthy of belief. Id. The Commission is the

ultimate arbiter of weight and credibility. Towler v. Tyson Poultry, Inc., 2012 Ark. App. 546,

at 2, 423 S.W.3d 664, 666.

       On appeal, Harrison’s challenge to the Commission’s finding that he did not suffer a

compensable injury to his right arm or right shoulder is not preserved for our review. In his

brief, he contends that this court should find that his right-arm and shoulder injury, a

rotator-cuff tear, was a compensable consequence of his neck injury. However, he did not

present this argument to the Commission. Before the Commission, his sole contention

regarding his right-arm and shoulder injury was that it was a compensable gradual-onset

injury arising out of the course of his employment with Street & Performance. We have

routinely held that we will not consider arguments presented for the first time on appeal.

Townley v. Ga. Pac. Corp., 2012 Ark. App. 48, 388 S.W.3d 475. Because Harrison is raising

this matter for the first time on appeal and failed to get a ruling from the Commission, we

are prevented from reviewing it. See Cooper v. Hiland Dairy, 69 Ark. App. 200, 11 S.W.3d
5 (2000); Jordan v. Tyson Foods, Inc., 51 Ark. App. 100, 911 S.W.2d 593 (1995). Accordingly,




                                              6
                                 Cite as 2017 Ark. App. 611

we affirm the Commission’s opinion that Harrison’s right-arm and shoulder injury are not

compensable.

         On cross-appeal, Street & Performance argues that the Commission’s decision that

Harrison suffered a gradual-onset injury to his neck is not supported by substantial evidence

in the record and therefore should be reversed. We disagree. This court must view the

evidence and all reasonable inferences in the light most favorable to the Commission’s

decision and must affirm that decision when it is supported by substantial evidence. Nichols,

supra.

         Here, the Commission’s decision is supported by substantial evidence. On de novo

review, the Commission found that Harrison had sustained a compensable gradual-onset

neck injury arising out of the course of his employment with Street & Performance. On

cross-appeal to this court, Street & Performance argues that the Commission’s decision was

based primarily on a letter Dr. Shawn Moore had written on July 27, 2015, and that the

Commission erred as a matter of law by considering and crediting Dr. Moore’s letter opinion

specifically but not his hearing testimony. A claimant seeking benefits for a gradual-onset

injury to the neck must prove by a preponderance of the evidence that (1) the injury arose

out of and in the course of his employment; (2) the injury caused internal or external harm

to the body that required medical services or resulted in disability or death; and (3) the injury

was the major cause of the disability or need for medical treatment. Smith v. Commercial

Metals Co., 2011 Ark. App. 218, at 9, 382 S.W.3d 764, 769; Ark. Code Ann. § 11-9-

102(4)(A)(ii)(b) & (E)(ii) (Repl. 2012). “Major cause” is defined as more than 50 percent of

the cause. Ark. Code Ann. § 11-9-102(14)(A).


                                               7
                                Cite as 2017 Ark. App. 611

       Street & Performance contends that the Commission arbitrarily disregarded the full

scope and substance of Dr. Moore’s opinion as clarified through his hearing testimony by

considering only his letter. We are not persuaded by Street & Performance’s argument on

cross-appeal.

       In its January 11, 2017 opinion, the unanimous Commission wrote,

              It is within the Commission’s province to weigh all of the medical evidence
       and to determine what is most credible. Minnesota Mining & Mfg. v. Baker, 337 Ark.
94, 989 S.W.2d 151 (1991). In the present matter, the Full Commission finds that
       Dr. Moore’s opinion as stated in his July 27, 2015 correspondence is supported by
       the record and is entitled to significant evidentiary weight. Dr. Moore credibly
       opined that claimant’s cervical condition was causally related to the claimant’s work
       for the respondents.

               Based on the evidence in the present matter, the Full Commission finds that
       the claimant proved he sustained a compensable injury to his neck in accordance
       with Ark. Code Ann. § 11-9-102(4)(A)(ii)(b) (Repl. 2012). The claimant proved
       that he sustained an injury causing physical harm to his body which arose out of and
       in the course of employment and was not caused by a specific incident. The claimant
       established a compensable injury by medical evidence supported by objective
       findings, namely the compression fracture and bulging shown on the June 25, 2014
       MRI of the claimant’s cervical spine. The claimant proved that these objective
       medical findings were causally related to the compensable injury. The claimant also
       proved by a preponderance of the evidence that the compensable injury was the
       major cause of his disability and need for treatment.

       We will defer to the Commission on credibility determinations and to resolve any

conflicts in the medical testimony. Martin Charcoal, Inc., supra. Here, the Commission relied

on Dr. Moore’s July 27, 2015 letter, which clearly states, “the significant work-related

obligations that Mr. Harrison performed most likely contributed to this underlying

condition and the development of his neck pain and radiculopathy.” We hold this satisfies

that Harrison’s injury was a major cause of the disability or need for medical treatment.




                                             8
                                Cite as 2017 Ark. App. 611

With our standard of review in mind, we hold that fair-minded persons could have reached

the Commission’s conclusion. Therefore, we affirm on cross-appeal.

      Affirmed on direct appeal and on cross-appeal.

      MURPHY and BROWN, JJ., agree.

      Larry L. Harrison, pro se appellant.

       Ledbetter, Cogbill, Arnold & Harrison, LLP, by: James A. Arnold II and Joseph Karl
Luebke, for appellees.




                                             9